Case 1:20-cr-00405-SHS Document 5 Filed 08/12/20 Page 1 of 2




    v.
                                                2
         ,
                                                      ORDER




                       y 13, 2020,




             on July 14, 2020,             o



                                 , Esq.,




                                       h

                                               , and on August 14, 2020 for




                                       1
Case 1:20-cr-00405-SHS Document 5 Filed 08/12/20 Page 2 of 2




               , 2020




   12, 2020




                             2
